DETAILED ACTION

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/30/2021 has been considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4, 9, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chuang et al. (US Pub. 2019/0164584) in view of Peng et al. (US Pub. 2019/0165258).
Regarding independent claim 1, Chuang teaches a method for forming a semiconductor structure (Figs. 2A-2L; para. 0020+), comprising: 
providing a substrate having a memory device region (11) and a logic device region (12); 
forming a first dielectric layer (22) on the substrate (para. 0021); 
forming a plurality of memory stack structures (24/25/26) on the first dielectric layer on the memory device region (para. 0021); 
forming an insulating layer (31 “sidewall spacer”) covering top surfaces and sidewalls of the memory stack structures (para. 0025); 
forming a second dielectric layer (33/24/35) on the insulating layer and completely filling the spaces between the memory stack structures (para. 0027-0028).
Chuang is silent with respect to forming the insulating layer conformally followed by an etch back process.
Peng teaches a similar method wherein forming sidewall insulating layers (Fig. 9: 232’) are formed by forming an insulating layer (Fig. 8: 232) conformally covering top surfaces and sidewalls of the memory stack structures (160’/170’/180’/190’/200’/210’) and the first dielectric layer (140) and performing an etching back process to remove a portion of the insulating layer (para. 0031-0032).
It would have been obvious to one of ordinary skill in the art at the time of filing to look to Peng to provide a method of forming sidewall spacers 31 of Chuang by first forming an insulating layer conformally covering top surfaces and sidewalls of the memory stack structures and the first dielectric layer and performing an etching back process to remove a portion of the insulating layer without exposing the memory stack structures as taught by Chuang to arrive at the claimed invention at least because it is considered obvious to combine prior art elements according to known methods to yield predictable results (MPEP 2143, I, A).
Re claim 2, Chuang in view of Peng teaches wherein after the etching back process (Peng teaches the etching back process in para. 0032), a thickness of the insulating layer on the top surfaces of the first dielectric layer is smaller than a thickness of the insulating layer on sidewalls of the memory stack structures (Chuang Fig. 2A).
Re claim 4, Chuang teaches performing a first chemical mechanical process to the second dielectric layer until a planar top surface of the second dielectric layer is obtained without exposing the insulating layer (Fig. 2K; para. 0032).
Re claim 9, Chuang teaches wherein the step of forming the memory stack structures comprises: 
forming a bottom electrode layer (24) on the first dielectric layer (para. 0021); 
forming a MTJ stack layer (25) on the bottom electrode layer (para. 0021-0022); 
forming a capping layer on the MTJ stack layer (para. 0022); 
forming a patterned top electrode layer (26) on the capping layer (para. 0023-0024).
Chuang is silent with respect to using the patterned top electrode layer as an etching mask to etch and pattern the capping layer, the MTJ stack layer and the bottom electrode layer.
Peng teaches a similar method wherein the patterned top electrode layer (Fig. 6: 210’) is used as an etching mask to etch and pattern the capping layer (190), the MTJ stack layer (180) and the bottom electrode layer (160) (Figs. 6, 7; para. 0027-0029).
It would have been obvious to one of ordinary skill in the art at the time of filing to look to Peng to provide a method of forming the memory stack structures of Chuang that included using the patterned top electrode layer as an etching mask to etch and pattern the capping layer, the MTJ stack layer and the bottom electrode layer to arrive at the claimed invention at least because it is considered obvious to combine prior art elements according to known methods to yield predictable results (MPEP 2143, I, A).
Re claim 10, Chuang teaches forming a plurality of bottom vias (23) in the first dielectric layer on the memory device region, wherein each of the memory stack structures are directly disposed on one of the bottom vias (para. 0021).

Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peng et al. (US Pub. 2019/0165258) in view of Chuang et al. (US Pub. 2019/0164584).
Regarding independent claim 1, Peng teaches a method for forming a semiconductor structure (Figs. 1-18; para. 0010+), comprising: 
providing a substrate having a memory device region (CR) and a logic device region (LR) (para. 0010); 
forming a first dielectric (140) layer on the substrate (para. 0011); 
forming a plurality of memory stack structures (160’/170’/180’/190’/200’/210’) on the first dielectric layer on the memory device region (Figs. 5-7; para. 0016-0029); 
forming an insulating layer (234) conformally covering top surfaces and sidewalls of the memory stack structures and the first dielectric layer (para. 0031); 
performing an etching back process to remove a portion of the insulating layer (Fig. 9; para. 0032); and 
forming a second dielectric layer (290) on the insulating layer and completely filling the spaces between the memory stack structures (Figs. 10-12; para. 0033-0037).
Peng is silent with respect to the limitations of “without exposing the memory stack structures”.
Chuang teaches a similar method wherein a portion of the insulating layer forming sidewall spacers 31 is left on top of the memory stack structures (Fig. 2A; para. 0025) for the advantage of preventing damage to the top electrode during the via trench etch (para. 0035).
It would have been obvious to one of ordinary skill in the art at the time of filing to leave a portion of conformal insulating layer 234 on the top of the memory stack structure of Peng such that the memory stack structure was not exposed as taught by Chuang for the same advantage of preventing damage to the top electrode during the via trench etch.
Re claim 3, Peng in view of Chuang teaches wherein the memory stack structures and the first dielectric layer are not in direct contact with the second dielectric layer by being covered by the insulating layer. That is, Chuang teaches leaving a portion of the sidewall insulating layer on top of the memory structures such that the memory stack structures are not in direct contact with the second dielectric layer (Fig. 1) and Peng teaches in Fig. 12 that a portion of 234 is left between the first dielectric layer 140 and the second dielectric layer 240 such that they are not in direct contact with each other.

Allowable Subject Matter
Claims 5-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOLLY KAY REIDA whose telephone number is (571)272-4237. The examiner can normally be reached M-F 8:30-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOLLY K REIDA/               Examiner, Art Unit 2816                                                                                                                                                                                         /DALE E PAGE/Supervisory Patent Examiner, Art Unit 2899